Citation Nr: 0815843	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  07-10 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
August 1982, with total prior active service of 17 years and 
two months.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the veteran's claims file indicates 
that the veteran's claim requires additional development.  

Statutes and regulations require that VA assist a claimant in 
obtaining evidence.  Such assistance includes obtaining 
medical records that are necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2007).  VA is subject to heightened 
obligations to ensure that the record is complete with 
respect to Federal Government records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  VA treatment records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In the veteran's February 2006 initial claim for service 
connection and in his April 2007 VA Form 9 (substantive 
appeal), he stated that he had received relevant treatment at 
the Loma Linda, California VA Medical Center (VAMC).  He also 
noted in his April 2007 VA Form 9 that he may have VA 
treatment records at the VAMC in Tampa, Florida.  The claims 
file does not contain any medical records from these sources, 
or reflect any attempts to obtain the claimed records.  Such 
medical records could be particularly relevant since the 
Birmingham, Alabama VAMC has been unable to locate records of 
the veteran's treatment there.  

A November 1975 inservice medical examination to determine 
the veteran's eligibility to become a warrant officer 
includes a physician's summary of hypertension.  An attached 
evaluation provides that the veteran had elevated blood 
pressure readings over a five-day period, with the veteran 
being nervous on several occasions due to his appointment 
depending on the results.  Current physical examination 
resulted in an assessment of normotensive by evaluation, no 
clinical evidence for elevated blood pressure changes.

The report of a December 1982 VA examination, conducted 
within three months of the veteran's separation, reflects 
that he had a two week history of left anterior chest pains.  
His heart had regular sinus rhythm with no murmurs or 
thrills.  S1 and S2 were normal.  The veteran was given an 
EKG test, which found sinus bradycardia, right ventricular 
conduction delay, nonspecific ST-T wave changes, and left 
anterior heart block.  The pertinent final diagnosis was 
abnormal EKG.  

Private medical records dated in November 2005 indicate that 
the veteran carried diagnoses of hypertension and coronary 
artery disease.  

The veteran has contended that he has experienced 
cardiovascular symptoms since service.  The Board observes 
that lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).   

In light of the foregoing, the veteran's claim requires 
further development to determine whether there is a 
relationship between his current CAD and his military 
service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records from the Loma Linda and Tampa 
VAMCs.  VA should also attempt to 
obtain any other VA (or private) 
medical records that are brought to 
VA's attention by the veteran on 
remand.

2.  Arrange for an examination to 
determine the nature, extent and etiology 
of any cardiovascular disability that may 
be present, including CAD.  The claims 
file must be made available to the 
examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history (including the November 
1975 and December 1982 medical findings 
set forth above), and the results of 
current clinical evaluation and any tests 
that are deemed necessary, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that any current 
cardiovascular condition, to include CAD, 
is causally related to the veteran's 
service.

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

3.  Then, readjudicate the veteran's 
claim for service connection for CAD.  
If the benefit sought on appeal remains 
denied, provide the veteran with an 
SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



